1                                                             The Honorable Richard A. Jones
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE
9
       UNITED STATES OF AMERICA,                          NO. CR18-157 RAJ
10
                             Plaintiff,
11                                                      ORDER GRANTING MOTION TO
                                                        SEAL EXHIBITS 1 THROUGH 5 TO
12
                                                        GOVERNMENT’S RESPONSE TO
13                      v.
                                                        DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELEASE
14
       NEAL STRINGER,                                   PURSUANT TO 18 U.S.C.
15                                                      § 3582(c)(1)(A)
                             Defendant.
16
17
            This matter has come before the Court on the Government’s Motion to Seal
18
     Exhibits 1 through 5 to Government’s Response to Defendant’s Motion for
19
     Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). The Court has reviewed
20
     the motion and records in this case and finds there are compelling reasons to permit the
21
     filing under seal of the Exhibits 1 through 5 to Government’s Response to Defendant’s
22
     Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A), due to the
23
     sensitive information contained therein.
24
     ///
25
     ///
26
     ///
27
     ///
28
      ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Stringer, CR18-157 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
1          IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. # 77) is
2 GRANTED. Exhibits 1 through 5 to Government’s Response to Defendant’s Motion for
3 Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A) shall remain filed under
4 seal.
5          DATED this 19th day of May, 2021.
6
7                                                A
8                                                The Honorable Richard A. Jones
9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO SEAL - 2                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Stringer, CR18-157 RAJ
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
